DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/971,622, filed on August 20, 2020. Claims 1-24 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a national stage entry of Application PCT/US2019/020136 filed February 28, 2019 which claims Priority from Provisional Application 62/63,6897 filed March 01, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) filed on August 20, 2020 and February 23, 2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are directed towards a system, claims 12-21 are directed towards a method and claims 22-24 are directed towards an apparatus, which are among the statutory categories of invention.
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining fulfillment instructions and creating a set of records based on the operational status of an electronic device.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data; generate a set of fulfillment instructions and a set of record creation instructions based on the operational state of the component; determine an owner of the electronic device based on a device identifier of the electronic device; determine one or more fulfillment recipient computing devices to receive the set of instructions based on the device identifier and a task associated with set of instructions constitutes methods based on fundamental economic practices. The recitation of a sensors and a cloud service platform does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 2 and 12 recite certain method of organizing human activity for similar reasons as claim 1.
Claim 22 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, adjust an operating parameter of the component using 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites  obtain, via a cloud service platform, a set of sensor data from the sensor array included in the electronic device and transmit at least a subset of the set of fulfillment instructions to the one or more fulfillment recipient computing devices and transmit the set of record creation instructions to an owner support computing device of the owner and a customer relationship management computing device of a supplier of the electronic device, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a device that includes a sensor array, memory including instructions executable by a processor, a cloud service platform and computing devices at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The additional elements recited in the system of claim 2, method of claim 12 and apparatus of claim 22 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 2, 12 and 22 do not integrate the abstract idea into practical application for similar reasons as recited for claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 3, 4, 13 and 14 recite limitations transmitting limitations and claims 7 and 17 recites displaying limitations which is considered an insignificant extra-solution activities of delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 5 and 15 recites a cycling sensor at a high-level of generality such that it amount to no more than using the cycling sensor as tools to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullin, U.S. Publication No. 2006/0078859 [hereinafter Mullin], and further in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo].

Referring to Claim 1, Mullin teaches: 
A system for monitoring an electronic device including a sensor array installed in a location (Mullin, [0027]), “electromechanical devices include computer printers, copiers, laboratory analysis devices, and automated manufacturing machinery. It is to be understood that such devices need not be originally manufactured with the sensors, but sensor(s) may be added in order to detect and electronically monitor certain conditions”; (Mullin, [0030]), “Each device 32  the system comprising:
at least one processor (Mullin, [0030]), “electromechanical devices each include a computer processing unit 42 (CPU)”; (Mullin, [0036]; [0037])
obtain, via a cloud service platform, a set of sensor data from the sensor array included in the electronic device (Mullin, [0031]), “The electronic interface 44 is customized for the model of electromechanical device, and is configured to receive sensor signals from the device 32 and translate them into a signal format that will be recognized by the content server 30. The electronic interface 44 is especially helpful in devices that are typically not network aware, such as, for example, a device that does have its own CPU or another medium for communicating electronically with the content server 30 in order to communicate sensor signals to the content server 30”; (Mullin, [0091]), “a client/server system in which one or several types devices are monitored remotely”; (Mullin, [0106]); (Mullin, [0030]); 
determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data (Mullin, [0040]-[0041]), “the content server 30 monitors conditions of all of the devices 34 that are connected to the content server by reviewing the sensor 40 signals that indicate the condition of certain aspects of the devices… the event module 60 of the content server 30 employs the sensor data it has received and accesses the device-type database 50 to match the received sensor data with error codes stored in the database 50 to determine exactly what error or errors are present…”;
generate a set of fulfillment instructions and a set of record creation instructions based on the operational state of the component (Mullin, [0040]-[0041]), “the content server 30 reports certain conditions to the administrative client 36 based upon rules established by the 
transmit at least a subset of the set of fulfillment instructions to the one or more fulfillment recipient computing devices and transmit the set of record creation instructions to an owner support computing device of the owner and a customer relationship management computing device of a supplier of the electronic device  (Mullin, [0040]), “the content server 30 reports conditions to the administrative client 36 only upon occurrence of certain triggering events, such as sensed error conditions, changes in device status, and the like…”;  (Mullin, [0065]-[0066]), “the technician client 38 is configured to receive instruction from the content server 30 and to allow the technician to interface with the content server 30 to provide updates, instruction, or the like…the content server 30 may direct instructional media to be delivered to the device client 34 and/or technician client 38”; (Mullin, [0059]), “when a technical need arises, not only can the content server 30 select an appropriate technician to solve the equipment problem, but the content server 30 may schedule the technician's time, notify the 
Mullin teaches a content server that includes an event module and administrative module (see par. 0032) and multiple administrative client access points (see par. 0092), but Mullin does not explicitly teach: 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
determine an owner of the electronic device based on a device identifier of the electronic device; 
determine one or more fulfillment recipient computing devices to receive the set of instructions based on the device identifier and a task associated with set of instructions.

However Asenjo teaches: 
memory including instructions that, when executed by the at least one processor (Asenjo, [0052]; [0058]), cause the at least one processor to perform operations to:
determine an owner of the electronic device based on a device identifier of the electronic device (Asenjo, [0068]), “Device profile 306 contains information that characterizes industrial controller 302, including but not limited to a device identifier (e.g., a model number, serial number, vendor identifier, etc.) and a current configuration of the device (e.g., current firmware version loaded on the device, current operating system, etc.). Customer profile 308 contains information identifying the customer (e.g., owner of industrial controller 302 and associated industrial assets) and relevant customer-specific information such as personnel contact information, the customer's industry, etc.”; 
determine one or more fulfillment recipient computing devices to receive the set of instructions based on the device identifier and a task associated with set of instructions 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the content server and administrative clients in Mullin to include the memory and identifying limitation as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of maintaining accurate and detailed documentation of each customer's devices, assets, and system configurations on cloud storage and generating customized system configuration recommendations based on comparison of the user's system configuration and/or performance data (see Asenjo par. 0101).

Referring to Claim 2, Mullin teaches: teaches: 
A system for monitoring an electronic device including a sensor array installed in a location (Mullin, [0027]; [0030]), the system comprising:
at least one processor (Mullin, [0030]; [0036]; [0037]);
obtain, via a cloud service platform, a set of sensor data from the sensor array included in the electronic device (Mullin, [0031]), “The electronic interface 44 is customized for the model of electromechanical device, and is configured to receive sensor signals from the 
determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data (Mullin, [0040]-[0041]), “the content server 30 monitors conditions of all of the devices 34 that are connected to the content server by reviewing the sensor 40 signals that indicate the condition of certain aspects of the devices… the event module 60 of the content server 30 employs the sensor data it has received and accesses the device-type database 50 to match the received sensor data with error codes stored in the database 50 to determine exactly what error or errors are present…”;
generate a set of instructions based on the operational state of the component (Mullin, [0041]), “Once the error is identified, the event module 60 identifies suitable instructional media to assist a user in correcting the error in order to restore the device to proper operation. The criteria for selecting appropriate instructions is based mainly upon the sensed error, but can also consider other sensed conditions of the device, if relevant. Additionally, the event module 60 can consider aspects of the specific device, such as the localized language associated with the device's location. Thus, the content server 30 will deliver instructional media with appropriate written and audio language aspects”;
transmit the set of instructions to the recipient computing device (Mullin, [0040]), “the content server 30 reports conditions to the administrative client 36 only upon occurrence of 
Mullin teaches a content server that includes an event module and administrative module (see par. 0032) and multiple administrative client access points (see par. 0092), but Mullin does not explicitly teach: 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
determine a recipient computing device to receive the set of instructions based on a device identifier of the electronic device and a task associated with set of instructions.

However Asenjo teaches: 
memory including instructions that, when executed by the at least one processor (Asenjo, [0052]; [0058]), cause the at least one processor to perform operations to:
determine a recipient computing device to receive the set of instructions based on a device identifier of the electronic device and a task associated with set of instructions (Asenjo, [0068]; [0108]; [0100]; [0105]; [0127]). 


Referring to Claim 3, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin further teaches: 
wherein the set of instructions includes instructions to transmit an electronic order for a replacement component to a supplier of the component, and wherein the recipient computing device is an order processing computing device of the supplier (Mullin, [0101]), “the instruction and parts database 266 includes detailed technical data about the monitored devices, including parts that may be indicated for replacement upon certain sensed conditions. The inventory database 270 preferably enables the manufacturer server 260 to gauge availability of parts, and even generate work orders for such parts. In additional embodiments, rather than an inventory database, per se, the manufacturer server 260 is adapted to interact with an inventory tracking and control system, material requirement processing (MRP) system, enterprise resource planning (ERP) system, or the like in order to determine availability of, and requesting, parts”; (Mullin, [0104]). 

Referring to Claim 4, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin further teaches: 
wherein the set of instructions includes instructions to transmit an electronic service workorder to a service provider of the electronic device based on the device identifier of the electronic device, and wherein the recipient computing device is a workorder processing computing device of the service provider (Mullin, [0100]), “upon detection of certain device conditions by the content server 30, the content server 30 may selectively contact the appropriate manufacturer server 260 concerning the affected device. Once such contact is made, a customer service module 262 of the manufacturer server 260 determines what additional service may or should be provided, and/or simply records certain event conditions communicated by the content server 30”; (Mullin, [0104]), “The customer service module 262 of the manufacturer server 260 analyzes the error signal and, in light of data in the device instruction and parts database 266, determines which replacement part is indicated. The customer service module 262 then accesses the inventory database 270 (or a bridge to an inventory control system) to determine whether the part is available. The customer service module 262 also accesses the technician database 264 to select and schedule an appropriate technician for installation of the part and resolution of the matter. Preferably, a work order including both a part request and technician request are generated”; (Mullin, [0103]).

Referring to Claim 6, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin further teaches:  
wherein the sensor array includes at least one sensor selected from a group comprising: a power state sensor, a voltage sensor, an electrical current sensor, a battery temperature sensor, an ambient temperature sensor, a battery capacity sensor, and a battery cycle sensor (Mullin, [0115]), “sensor reads… if there is an urgent service need, such as an interrupted power supply”.

Referring to Claim 7, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin teaches: 
wherein the recipient device is a portable device and the set of instructions includes instructions that cause the portable device to display operational data for the electronic device including the operational state of the component (Mullin, [0104]), “the selected technician carries a mobile technician client 274 with him to the location of the monitored device 32. The technician preferably receives instruction via the technician client 274 in replacing the part and resolving the error with the monitored device 32. In some embodiments, the device client 34 can be used in lieu of a technician client 274”; (Mullin, [0065]), “the technician preferably carries a technician client 38, which may comprise a mobile computing unit such as a laptop computer, PDA, or the like. Preferably, the technician client 38 is configured to receive instruction from the content server 30 and to allow the technician to interface with the content server 30 to provide updates, instruction, or the like”; (Mullin, [0066]), “the content server 30 may direct instructional media to be delivered to the device client 34 and/or technician client 38”; (Mullin, [0059]; [0104]).
Mullin teaches multiple administrative client access points (see par. 0092), but Mullin does not explicitly teach: 
device associated with the device identifier.

However Asenjo teaches: 
device associated with the device identifier (Asenjo, [0108]), “Device 1604 can provide at least a portion of the data stored in these profiles to the cloud platform using cloud gateway component 210. This data can include, but is not limited to, a device identifier (e.g., device model number), a customer identifier, contact information for the customer (e.g., email addresses for plant personnel who should be notified in the event of a detected upgrade opportunity or configuration recommendation)”; (Asenjo, [0100]; [0105]; [0127]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the administrative clients in Mullin to include the association limitation as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of generating customized system configuration recommendations based on comparison of the user's system configuration and/or performance data (see Asenjo par. 0101).

Referring to Claim 8, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin further teaches: 
wherein the recipient device is a computing device associated with an owner of the electronic device and the set of instructions includes instructions that cause the computing device associated with the owner to store operational data for the electronic device including the operational state of the component (Mullin, [0032]), “An administrative module 62 of the content server 30 records data in connection with the sensed condition in a log kept in 
Mullin teaches multiple administrative client access points (see par. 0092), but Mullin does not explicitly teach: 
owner of the electronic device based on the device identifier.

However Asenjo teaches: 
owner of the electronic device based on the device identifier (Asenjo, [0068]), “Device profile 306 contains information that characterizes industrial controller 302, including but not limited to a device identifier (e.g., a model number, serial number, vendor identifier, etc.) and a current configuration of the device (e.g., current firmware version loaded on the device, current operating system, etc.). Customer profile 308 contains information identifying the customer (e.g., owner of industrial controller 302 and associated industrial assets) and relevant customer-specific information such as personnel contact information, the customer's industry, etc.”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the administrative clients in Mullin to include the identifier limitation as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of generating customized system configuration recommendations based on comparison of the user's system configuration and/or performance data (see Asenjo par. 0101).

Referring to Claim 9, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin further teaches: 
wherein the recipient device is a customer relationship management computing device and the set of instructions includes instructions that cause the customer relationship management computing device to store operational data for the electronic device including the operational state of the component in a record associated with an owner of the electronic device based on the device identifier (Mullin, [0102]), “manufacturer server 260 will communicate with multiple content servers 30 of different organizations, and will be able to track the performance, error occurrences, down-time, parts requirements, user help requests, and the like of the manufacturer's own equipment. Upon receiving such data, the customer service module 262 preferably records it in the product performance database 268. Preparing reports based on such historical data will help the manufacturer track strengths and weaknesses of its products, presumably helping the manufacturer choose how to allocate engineering resources to more effectively develop improvements and resolve certain product issues”; (Mullin, [0098]). 

Referring to Claim 10, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin further teaches: 
further comprising instructions to predict a future failure of the component based on the evaluation of the set of sensor data (Mullin, [0108]), “decision block 76 were predicated upon the detection of a maintenance need. Such a maintenance need could be detected both as a determination of sensed conditions and/or upon analysis of data such as the time since previous maintenance was performed, the use level of the device or a portion of the device 32  
Mullin teaches predicting maintenance needs (see par. 0108), but Mullin does not explicitly teach: 
wherein the instructions to evaluate the set of sensor data includes instructions to compare the set of sensor data to a predictive failure model for the component, wherein the set of instructions include instructions to mitigate the future failure.

However Asenjo teaches: 
wherein the instructions to evaluate the set of sensor data includes instructions to compare the set of sensor data to a predictive failure model for the component, wherein the set of instructions include instructions to mitigate the future failure (Asenjo, [0126]), “At 2006, collective analysis is performed on the normalized data in the cloud platform. Such collective analysis can include, for example, learning and identifying asset performance trends as a function of system configuration, predicting impending device failures or operational inefficiencies, identifying risk factors inherent in certain system configurations, inferring lifecycle data for particular industrial devices, building interactive models of an industrial system, or other types of analysis”; (Asenjo, [0060]; [0062]; [0075])
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predicted maintenance to include the evaluation limitation as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of generating customized 

Referring to Claim 12, Mullin teaches: 
A method for monitoring an electronic device including a sensor array installed in a location (Mullin, [0027]; [0030]), the method comprising:
Claim 12 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mullin, U.S. Publication No. 2006/0078859 [hereinafter Mullin], in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo], and further in view of Krig et al., U.S. Publication No. 2005/0102005 [hereinafter Krig].

Referring to Claim 5, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin teaches device having some mechanical mechanism or interface, and which includes at least one sensor capable of electronically detecting and communicating certain device conditions (see par. 0027), but Mullin does not explicitly teach: 
wherein the sensor array includes a cycle sensor for the component, and the instructions to evaluate the set of sensor data to determine the operational state of the component further comprises instructions to:
compare a number of cycles of the component observed by the cycle sensor to a cycle threshold for the component;
upon a determination that the number of cycles is at least equal to the cycle threshold, determine the operational state of the component to be end-of- life.
However Krig teaches: 
wherein the sensor array includes a cycle sensor for the component, and the instructions to evaluate the set of sensor data to determine the operational state of the component further comprises instructions to (Krig, [0019]), “The controller 116 is coupled to the battery terminal voltage measurement circuit 112, the battery charge measurement circuit 
compare a number of cycles of the component observed by the cycle sensor to a cycle threshold for the component (Krig, [0029]), “a measured battery terminal voltage is compared to the second voltage threshold that was established at 410. At 414, if the measured battery terminal voltage exceeds the second voltage threshold, then process flow returns to 406, otherwise process flow continues to 416, where an end of life ("EOL") flag is set at 416. Assertion of the EOL flag corresponds to a predicted subsequent time period (e.g., 3 months) before battery expiration is expected”;
upon a determination that the number of cycles is at least equal to the cycle threshold, determine the operational state of the component to be end-of- life (Krig, [0030]), “EOL is only asserted if three consecutive such comparisons indicate a battery voltage that has fallen below the second voltage threshold. Each such comparison of the battery voltage to the second voltage is made about once per day (e.g., every 21 hours). In one example, the battery voltage reading is an average reading over the same time period of about once per day (e.g., 21 hours). Moreover, if the device 102 is in a pre-ERI state, and receives three consecutive battery voltage comparisons below the second voltage threshold, then both ERI and EOL are asserted”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the sensors in Mullin to include the end-of-life limitations as taught by Krig. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of monitoring and reporting the status of a medical device (see Krig par. 0006).

Claim 15 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mullin, U.S. Publication No. 2006/0078859 [hereinafter Mullin], in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo], and further in view of Becker et al., U.S. Publication No. 2019/0244707 [hereinafter Becker]. 

Referring to Claim 11, the combination of Mullin in view of Asenjo teaches the system of claim 2. Mullin teaches devices that include laboratory test instrument capable of performing several different types of tests (see par. 0109), but Mullin does not explicitly teach:  
wherein the location is a medical treatment facility.
However Becker teaches: 
wherein the location is a medical treatment facility (Becker, [0044]), “Equipment management system 20 is designed to provide administrators of a medical facility with an up-to-date overview of the status of all of the medical devices being managed by system 20. The status information provided by system 20 includes… outputs from one or more sensors of the medical devices… the current and past operational status of the medical devices, and, in some embodiments, the last known location of each of the medical devices…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the devices Mullin to include the location limitation as taught by Becker. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of enabling more effective management of a medical facility's medical devices (see Becker par. 0004).

Claim 21 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al., U.S. Publication No. 2019/0244707 [hereinafter Becker], in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo]. 

Referring to Claim 22, Becker teaches: 
A mobile electronic cart apparatus comprising (Becker, [0118]), “a plurality of medical devices 32 that may be used in operating room 66. These include … a device cart 32i”; (Becker, [0043]-[0044]):
a sensor array communicatively coupled to a sensor controller (Becker, [0070]), “medical device 32 includes a controller 54, a transceiver 56, and one or more sensors 58”; (Becker, [0080]), the sensor controller comprising:
at least one processor (Becker, [0071]), “The controllers 54 include one or more microcontrollers, microprocessors, and/or other programmable electronics that are programmed to carry out the functions described herein”;
a transceiver (Becker, [0070]), “As shown therein, medical device 32 includes a controller 54, a transceiver 56”; (Becker, [0080])
memory including instructions that, when executed by the at least one processor (Becker, [0075]), “each medical device 32 also includes a memory that contains instructions executed by controller 54…”; (Becker, [0076]), cause the at least one processor to perform operations to:
collect a set of sensor data from the sensor array, the set of sensor data describing the operating state of a component of the mobile electronic cart apparatus (Becker, [0059]), “The device data that is sent from the medical facilities 26 to the records 80 of the digital replicas 46 includes… outputs from any one or more sensors that are included on particular ones of the medical devices 32, such as temperature sensors, current sensors, light sensors, speed sensors, force sensors, pressure sensors, etc.”; (Becker, [0073]); and
transmit, via the transceiver, the set of sensor data to a cloud service platform (Becker, [0089]), “when to report data may be implemented, including Boolean combinations of any of the conditions described above. For example, a particular medical device 32 may be configured to report data item X if sensor data A crosses threshold B (in any direction) OR sensor data C falls below threshold D. In this example, the terms X, A, B, C, and D are generic variables that may refer to different data items and/or thresholds, depending upon the medical device 32 and its configuration”; (Becker, [0072]), “transceiver”; (Becker, [0047]), “system 20 includes a management service 22, one or more vendor's enterprise systems 24, and one or more medical facilities 26. The management service 22 is a cloud-based service that is accessible via the Internet…”; (Becker, [0050]). 
Becker teaches if a specific amount of usage is less than the scheduled amount of usage between regularly scheduling servicing dates, then a management service alters the scheduled service dates for proactively servicing (see par. 0176), but Becker does not explicitly teach: 
receive, via the transceiver, a set of instructions based on an evaluation of the set of sensor data; and
adjust an operating parameter of the component using the set of instructions.

However Asenjo teaches: 
receive, via the transceiver, a set of instructions based on an evaluation of the set of sensor data (Asenjo, [0133]), “Accordingly, the analysis system can generate a recommendation that the customer alter the current asset configuration to more closely conform to a configuration associated with a different data group that demonstrates improved performance relative to the customer's current configuration (e.g., a recommendation to change a parameter setting, a recommendation to use a different firmware version, a recommendation to replace a particular device with a different model known or inferred to result in improved performance, etc.)”;  (Asenjo, [0105]), “… comparison of performance data across the configuration-specific data groups… System assessment report 1502 can also recommend other configuration modifications using similar techniques (e.g., replacement of an existing device to a different device model, modification of existing parameter settings, reconfiguration of a portion of the plant network, etc.)”; and
adjust an operating parameter of the component using the set of instructions (Asenjo, [0105]; [1033]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommended service types in Becker to include the reconfiguration of parameter settings as taught by Asenjo. The motivation for doing this would have been to improve the method of equipment management system for a plurality of medical devices in Becker (see par. 0002) to efficiently include the results of yielding the best performance (see Asenjo par. 0133).

Referring to Claim 23, the combination of Becker in view of Asenjo teaches the mobile electronic cart apparatus of claim 22. Becker further teaches: 
wherein the set of instructions includes an instruction to adjust the operating parameter of the component based on a signal from a device external to the mobile electronic cart apparatus (Becker, [0092]), “all of the data that is transmitted by a medical device to management service 22 may be data that is derived from one or more sensors 58 or from other sources. That is, medical devices 32 do not necessarily send only sensor 58 data, but may receive data from one or more sensors 58 and/or other sources, process the data in accordance with one or more algorithms stored on the medical device, and then send the result(s) of the processed data to management service 22”.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al., U.S. Publication No. 2019/0244707 [hereinafter Becker], in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo], and further in view of Miller et al., U.S. Publication No. 2015/0223890  [hereinafter Miller]. 

Referring to Claim 24, the combination of Becker in view of Asenjo teaches the mobile electronic cart apparatus of claim 23. Becker teaches medical devices that may receive data from one or more sensors and/or other sources (see par. 0092), but Becker does not explicitly teach: 
wherein the sensor array includes an ambient light sensor and the set of instructions include an instruction to adjust a power level applied to a lighting component of the mobile electronic cart apparatus based on receipt of the signal from the device external to the mobile cart apparatus. 

However Tsibulevskiy teaches: 
wherein the sensor array includes an ambient light sensor and the set of instructions include an instruction to adjust a power level applied to a lighting component of the mobile electronic cart apparatus based on receipt of the signal from the device external to the mobile cart apparatus (Miller, [0428]), “the smart medical cart 6310 communicating with sensors external to the smart medical cart (external sensors) 6320 and 6330. The smart medical 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the sensors in Becker to include the light sensor limitations as taught by Miller. The motivation for doing this would have been to improve the method of equipment management system for a plurality of medical devices in Becker (see par. 0002) to include the results of power management efficiency (see Miller par. 0203).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ritter et al. (US 20170091634 A1) - A computer-based system and method for developing an optimized step-by-step procedure for servicing a monitored machine using case-based reasoning based on an analysis of stored machine specifications (including warranty information) and using other rules based on an analysis of sensor data received through a telematics system from sensors equipped on the machine. The system generates an optimized service procedure based on previously 

Kwon et al. (IoT-Based Prognostics and Systems Health Management for Industrial Applications) – Prognostics and systems health management (PHM) is an enabling discipline that uses sensors to assess the health of systems, diagnoses anomalous behavior, and predicts the remaining useful performance over the life of the asset. The advent of the Internet of Things (IoT) enables PHM to be applied to all types of assets across all sectors, thereby creating a paradigm shift that is opening up significant new business opportunities. This paper introduces the concepts of PHM and discusses the opportunities provided by the IoT. Developments are illustrated with examples of innovations from manufacturing, consumer products, and infrastructure. From this review, a number of challenges that result from the rapid adoption of IoT-based PHM are identified. These include appropriate analytics, security, IoT platforms, sensor energy harvesting, IoT business models, and licensing approaches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624